DETAILED ACTION
This action is responsive to the application No. 16/570,482 filed on September 13, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species 6 described in Fig. 7 in the reply filed on 02/15/2021 is acknowledged.  The Applicants indicated that claims 1-20 read on the elected species.  Accordingly, pending in this Office action are claims 1-20.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recitation in claim 9 that “the dielectric layer (761/762) is at least partially co-elevational with the first contact layer (753) and the second contact layer (742)”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that “the substrate is an 8 Ohmic to 10 Ohmic silicon substrate”.  However, it is not clear what an 8-10 Ohmic silicon substrate is.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2013/0265102).

Regarding Claim 1, Lin (see, e.g., Figs. 1-4, 16), teaches a junction gate field-effect transistor (JFET), comprising:
a substrate 21;
a first source/drain region 25 disposed in the substrate 21;
26 disposed in the substrate 21;
a channel region 242 disposed in the substrate 21, the channel region 242 connecting the first source/drain region 25 and the second source/drain region 26;
a gate region 27 disposed in the substrate 21, the gate region 21 contacting the first source/drain region 25 at a first interface, the gate region 27 isolated from the second source/drain region 26 by an isolation region 31; and
a dielectric layer 33 covering the first interface while exposing a portion of the gate region 27 and a portion the first source/drain region 25.

Regarding Claim 6, Lin teaches all aspects of claim 1.  Lin (see, e.g., Figs. 1-4, 16), teaches that the dielectric layer 33 extends around the first source/drain region 25 in a plan view.

Regarding Claim 7, Lin teaches all aspects of claim 1.  Lin (see, e.g., Figs. 1-4, 16), teaches that the gate region 27 extends around the dielectric layer 33 and the first source/drain region 25 in a plan view (see, e.g., Fig. 1).  

Regarding Claim 10, Lin teaches all aspects of claim 1.  Lin (see, e.g., Figs. 1-4, 16), teaches that the first source/drain region 25 comprises a doped region having a same dopant type (i.e., n-type) as the channel region 242 and a higher dopant concentration (i.e., N+) than the channel region 242 (see, e.g., par. 0027).

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hao (US 2010/0032729).

Regarding Claim 17, Hao (see, e.g., Fig. 1G), teaches a semiconductor device, comprising:
a semiconductor substrate 102;
a first source/drain region 114 in the semiconductor substrate 102;
a gate 108 in the semiconductor substrate 102 and disposed on opposing sides of the first source/drain region 114; and
a first source/drain contact 126 electrically connected to the first source/drain region 114, the first source/drain contact 126 extending between a first dielectric layer 118 (i.e., left portion of dielectric 118) and a second dielectric layer 118 (i.e., right portion of dielectric 118), each of the first dielectric layer 118 and the second dielectric layer 118 contacting both the gate 108 and the first source/drain region 114.

Regarding Claim 18, Hao teaches all aspects of claim 17.  Hao (see, e.g., Fig. 1G), teaches a gate contact 124 electrically connected to the gate 108, wherein the first dielectric layer 118 (i.e., left portion of dielectric 118) separates the gate contact 124 from the first source/drain contact 126.

Regarding Claim 19, Hao teaches all aspects of claim 17.  Hao (see, e.g., Fig. 1G), teaches a shallow trench isolation (STI) region 106 extending into the semiconductor substrate 102, the STI region 106 contacting a sidewall of the gate 108.  

Regarding Claim 20, Hao teaches all aspects of claim 19.  Hao (see, e.g., Fig. 1G), teaches:
a second source/drain region 110 in the semiconductor substrate 102, the second source/drain region 110 separated from the gate 108 by the STI region 106; and
a channel region under the STI region 106 and extending from the first source/drain region 114 to the second source/drain region 110 (see, e.g., par. 0019).

TSMP2013028oUSo1 Page 5 of 13Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2013/0265102).

Regarding Claim 2, Lin teaches all aspects of claim 1.  Lin (see, e.g., Figs. 1-4, 16), teaches that the gate region 27 is configured to cause a depletion region to extend from the first interface into the first source/drain region 25 in response to a reverse bias voltage applied to the gate region 27 (see, e.g., par. 0028).
Additionally, the recitation in claim 2 calling for “the gate region being configured to cause a depletion region to extend from the first interface into the first source/drain region in response to a reverse bias voltage applied to the gate region” does not distinguish over the cited reference regardless of the function allegedly performed by the per se is relevant, no matter which of the device’s functions is referred to in the claim, and if the prior art structure is capable of performing the intended function, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967).  In the instant application, configuring the gate region to cause a depletion region to extend from the first interface into the first source/drain region in response to a reverse bias voltage applied to the gate region does not differentiate the claimed device from Lin’s device since it merely requires applying a reverse bias voltage to the gate regions in Lin’s device.

Regarding Claim 9, Lin teaches all aspects of claim 1.  Lin (see, e.g., Figs. 1-4, 16), teaches:
a first contact layer 37 over the portion of the gate region 27; and
a second contact layer 35 over the portion of the first source/drain region 25,
wherein:
the dielectric layer 33 is arranged between the first contact layer 37 and the second contact layer 35, and
Lin does not show that the dielectric layer 33 is at least partially co-elevational with the first contact layer 37 and the second contact layer 35.  However, this claim limitation is merely considered a change in the thickness of the first and second contact layers and/or the dielectric layer in Lin’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the first and second contact layers and/or the dielectric layer in Lin’s device, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness (i.e., the dielectric layer being at least partially co-elevational with the first contact layer and the second contact layer), it would have been obvious to one of ordinary skill in the art at the time of the invention to have the claimed thickness in Lin’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2013/0265102) in view of Takenaka (US 2010/0295097).

Regarding Claim 5, Lin teaches all aspects of claim 1.  Lin is silent with respect to the claim limitation that the substrate is an 8 Ohmic to 10 Ohmic silicon substrate.  Takenaka** (see, e.g., Figs. 1-4, 16), on the other hand, teaches using highly resistive silicon substrates in JFET devices to reduce the RF loss involved with a substrate and to e.g., par. 0009).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a highly resistive silicon substrate in Lin’s device, as taught by Takenaka, to reduce the RF loss involved with a substrate and to reduce manufacturing costs.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2013/0265102) in view of JangJian (US 2013/0234202).

Regarding Claim 5, Lin teaches all aspects of claim 1.  Lin (see, e.g., Figs. 1-4, 16), teaches that the dielectric layer 33 is an ILD layer (see, e.g., par. 0039).
Lin discloses the claimed invention except for not specifying the material of the ILD layer 33.  JangJian, on the other hand, teaches that using ILD layers comprising silicon oxide and RPO layer comprising silicon oxide is well known in the art.  Therefore, because silicon oxide was a well-known material used for ILD layers and RPO layers at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to use silicon oxide for the ILD layer in Lin’s device since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held .

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/Nelson Garces/
Primary Examiner, Art Unit 2814